[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11298         ELEVENTH CIRCUIT
                                                                  OCTOBER 27, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                                           Agency No. A098-950-227

LUZ DEY ZAMBRANO-GONZALEZ,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.
                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 27, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Luz Dey Zambrano-Gonzalez (“Zambrano”) and Mauricio

Rivera-Zambrano, natives and citizens of Colombia, petition for review of the

Board of Immigration Appeals’s (“BIA”) order affirming the Immigration Judge’s
(“IJ”) denial of their application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”), as well as relief under the United

Nations Convention Against Torture (“CAT”), based on an adverse credibility

finding and a lack of reasonably available corroborative evidence. On appeal,

Zambrano argues that the BIA did not make an explicit adverse credibility finding,

and alternatively, that the record does not support such a finding. Zambrano also

argues that the BIA did not make a finding regarding past persecution, and

therefore her case should be remanded.1

       We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th

Cir. 2007). Here, because the BIA issued its own opinion upholding the IJ’s

decision, we review only the BIA’s decision. Kueviakoe v. U.S. Att’y Gen., 567
F.3d 1301, 1304 (11th Cir. 2009).

       We review the BIA’s factual determinations under the substantial evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We must

“affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar v. Ashcroft,



       1
         As Zambrano does not raise any challenge in her brief to the denial of CAT relief, that
claim is abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                2
257 F.3d 1262, 1284 (11th Cir. 2001) (internal quotation marks omitted). Under

this test, we view “the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004).

      To qualify for asylum, an applicant must show, with specific and credible

evidence, either past persecution or a “well-founded fear” of future persecution on

a protected ground. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286–87 (11th

Cir.2005); 8 C.F.R. § 208.13(b). Credible testimony “may be sufficient to sustain

the applicant’s burden without corroboration.” INA § 208(b)(1)(B)(ii), 8 U.S.C. §

1158(b)(1)(B)(ii). Conversely, an adverse credibility determination alone may

support a denial of an asylum claim, but if the applicant produces evidence other

than her testimony, the IJ and the BIA must consider this evidence as well.

Forgue, 401 F.3d at 1287.

      In evaluating credibility, the IJ and BIA must consider the “totality of the

circumstances,” including:




      demeanor, candor, or responsiveness of the applicant or witness, the
      inherent plausibility of the applicant's or witness's account, the
      consistency between the applicant's or witness's written and oral

                                         3
      statements (whenever made and whether or not under oath, and
      considering the circumstances under which the statements were
      made), the internal consistency of each such statement, the
      consistency of such statements with other evidence of record
      (including the reports of the Department of State on country
      conditions), and any inaccuracies or falsehoods in such statements,
      without regard to whether an inconsistency, inaccuracy, or falsehood
      goes to the heart of the applicant's claim, or any other relevant factor.

INA § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). When making an adverse

credibility finding, the IJ and BIA must be explicit and offer “specific, cogent

reasons” for the finding. Forgue, 401 F.3d at 1287.

      Here, contrary to Zambrano’s contention, the BIA made an explicit adverse

credibility finding. That determination was based on several inconsistencies

between Zambrano’s asylum application, her testimony, and the documentary

evidence she submitted. Specifically, the BIA pointed to discrepancies regarding

the details of an incident in which her father was shot, and discrepancies regarding

her interactions with smugglers in Colombia. In relying upon these

inconsistencies, which are supported by the record, the BIA provided “specific,

cogent reasons” for its adverse credibility determination. See Chen v. U.S. Att’y

Gen., 463 F.3d 1228, 1233 (11th Cir. 2006). As Zambrano did not submit any

other corroborating evidence besides the documents that created inconsistencies




                                          4
with her testimony, the BIA’s adverse credibility determination was sufficient to

support the denial of Zambrano’s asylum claim. See Forgue, 401 F.3d at 1287.

      Because Zambrano failed to meet the burden on her asylum claim, her claim

for withholding of removal necessarily failed. See Al Najjar, 257 F.3d at 1303.

Having disposed of Zambrano’s asylum claim as such, the IJ was not obligated to

make specific findings regarding past persecution with respect to Zambrano’s

claim for withholding of removal. Amaya-Artunduaga v. U.S. Att'y Gen., 463 F.3d
1247, 1249 n.3 (11th Cir. 2006).

      Accordingly, we deny Zambrano’s petition for review.

      PETITION DENIED.




                                         5